EXHIBIT 99.1 Ralcorp Holdings Announces Results for Fourth Quarter and Fiscal 2012 Net sales up 14% for the year and up 8% in the quarter Adjusted diluted EPS $2.97 for the year, up 11%, and $.71, or flat, in the quarter Adjusted diluted EPS excluding acquisition-related amortization up 16% for the year Fiscal 2012 acquisitions contributed approximately $.30 to adjusted diluted EPS for the year Bloomfield issues, now mitigated, had a $5.8 million negative impact in the quarter ST. LOUIS, Nov. 27, 2012 /PRNewswire/ Ralcorp Holdings, Inc. ( NYSE: RAH ) today reported results for the quarter ended September 30, 2012. Ralcorp's results include the effects of acquisitions completed during fiscal 2012, including the North American private-brand refrigerated dough business of Sara Lee Corp. ("Refrigerated Dough"), Pastificio Annoni S.p.A. ("Annoni"), Petri Baking Products, Inc. ("Petri"), and Gelit S.r.l. ("Gelit"). The operations of the Post cereals business are presented as discontinued operations (and excluded from continuing operations) for all periods. Unless otherwise indicated, all comparisons of results in the following discussions are for the fourth quarter ended September 30, 2012 relative to the fourth quarter ended September 30, 2011. Executive Summary Three Months Ended Year Ended September 30, September 30, 2012 2011 % Change 2012 2011 % Change (dollars in millions, except per share data) Net Sales $ 1,067.3 $ 990.4 8% $ 4,322.2 $ 3,787.2 14% Diluted EPS from Continuing Operations $ (.84) $ .51 -265% $ 1.03 $ 2.26 -54% Adjusted Diluted EPS from Continuing Operations $ .71 $ .71 0% $ 2.97 $ 2.67 11% Adjusted Diluted EPS Excl. Acq.-related Amort. $ .92 $ .86 7% $ 3.79 $ 3.27 16% Net Sales grew as a result of acquisitions completed during fiscal 2012, primarily Refrigerated Dough and Petri, as well as higher net pricing in response to rising commodity costs, partially offset by lower volumes. Diluted Earnings per Share ("EPS") in this year's and last year's fourth quarter were negatively impacted by special items as provided for in the attached reconciliations of non-GAAP measures, primarily non-cash loss on investment in Post, non-cash impairment of intangible assets, restructuring and plant closure costs. The effects of all of the special items are excluded from adjusted diluted EPS from continuing operations ("Adjusted Diluted EPS"). Adjusted diluted EPS excluding acquisition-related amortization ("Adjusted Diluted EPS Excl. Acq.-related Amort.") excludes the effect of normal amortization of intangible assets that are only recorded through business acquisitions (mostly customer relationships and trademarks) with a combined impact of $.21 per share and $.15 per share in the three months ended September 30, 2012 and 2011, respectively. Acquisitions contributed approximately $.05 to Adjusted Diluted EPS for the fourth quarter. Net Sales Three Months Ended Year Ended September 30, September 30, 2012 2011 % Change 2012 2011 % Change (dollars in millions) Base-business Net Sales $ 968.9 $ 990.4 -2% $ 3,964.9 $ 3,787.2 5% Net sales from recent acquisitions excluded from base-business net sales: Refrigerated Dough 69.6 - 7% 312.5 - 8% Petri 16.1 - 2% 24.6 - 1% Fiscal 2012 Pasta acquisitions 12.7 - 1% 20.2 - 0% Net Sales $ 1,067.3 $ 990.4 8% $ 4,322.2 $ 3,787.2 14% Net sales increased 8%, due to acquisitions completed in fiscal 2012, primarily Refrigerated Dough and Petri. Base-business net sales declined 2% as volumes declined 6% driven by the voluntary resignation from a co-manufacturing contract in the Cereal Products segment and weakness in our Snacks, Sauces & Spreads segment. The volume decline was partially offset by a 4% increase in pricing (and mix) in response to significantly higher raw material (ingredients and packaging) and freight costs. Margins Three Months Ended Year Ended September 30, September 30, 2012 2011 2012 2011 (% of net sales) Gross Profit 19.4% 19.4% 20.1% 20.9% Selling, general and administrative expenses -10.3% -10.2% -10.2% -10.3% Amortization of intangible assets -2.0% -1.6% -2.0% -1.7% Impairment of intangible assets -2.9% - -.7% - Other operating expenses, net -2.1% -.3% -.9% -.3% Operating Profit 2.1% 7.3% 6.3% 8.6% Adjusted Gross Profit 19.2% 20.9% 20.2% 21.5% Adjustments for economic hedges .5% -1.5% - -.6% Abnormal inventory losses -.3% - -.1% - Gross Profit 19.4% 19.4% 20.1% 20.9% Adjusted Selling, General & Administrative Expenses -10.0% -10.2% -10.0% -10.3% Merger and integration costs - - -.1% - Financial statement restatement costs -.1% - - - Restructuring costs -.2% - -.1% - Selling, General & Administrative Expenses -10.3% 10.2% -10.2% 10.3% Adjusted Operating Profit 7.7% 9.1% 8.3% 9.6% Adjustments for economic hedges .5% -1.5% - -.6% Abnormal inventory losses -.3% - -.1% - Accelerated depreciation and amortization -.1% -.1% -.1% -.1% Merger and integration costs -.1% -.1% -.2% -.1% Financial statement restatement costs -.1% - - - Impairment of intangible assets -2.9% - -.7% - Provision for legal settlement -.2% - -.1% -.1% Restructuring costs -1.3% - -.3% - Amounts related to plant closures -1.1% -.1% -.5% -.1% Operating Profit 2.1% 7.3% 6.3% 8.6% Gross profit margin for the fourth quarter of 2012 benefitted from $5.5 million of net adjustments from economic hedge contracts (discussed below), and was negatively impacted by $2.8 million in abnormal inventory losses and $.4 million in accelerated depreciation.
